DETAILED ACTION

Response to Amendment
This office action is in response to the amendment filed 5/4/2022.
Claim 1 is directed to an allowable composition. Therefore, claims 5-6, 8, 12-19, directed to an article comprising the allowable composition or a method using the allowable composition, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brett Sylvester on 5/13/2022.
The application has been amended as follows: 
Claim 1, second line from the bottom, replace “1-octanol, and” with –1-octanol,--
Claim 1, last line, replace “atom- structure.” with – atom- structure, in which the alkylene group has 1 to 6 carbon atoms, and
the number of repeating units of the -alkylene group-oxygen atom- structure is 2 to 90.--
Cancel claims 5-6, 20 without prejudice.
Claim 12, replace “formed of” with –formed from—
Claim 16, line 2 replace “formed of” with –formed from--; line 3 replace “formed of a” with –formed from the—
Claim 17, line 2, replace “formed of” with –formed from—
Claim 23, lines 2-3 replace “wherein the resin contains….formula (III)” with –wherein the repeating unit derived from the polymerizable compound having a ClogP value less than or equal to 0 is represented by Formula (II) or Formula (III)—
Claim 23, last two lines replace “structure; provided that a polymerizable……equal to 0.” with –structure. –
Claim 24, line 2 replace “the polymerizable compound” with –the polymerizable compound having a ClogP value less than or equal to 0--
Allowable Subject Matter
Claims 1-3, 7-10, 12-19, 21-24 are allowed.
Terminal Disclaimer
The terminal disclaimer filed on 5/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,299,653 has been reviewed and is accepted.  The terminal disclaimer has been recorded.





	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WENWEN CAI/Primary Examiner, Art Unit 1763